DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 12-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 10 recite the new limitation of “a curing apparatus ……to remove the at least one removable patterning material”. The instant specification states that after the patterning, the material stack may be transported to a curing  apparatus 78 that any of the materials in the stack to fix the pattern in place, such as by the application of heat or UV light and The materials may be removed by physical processes, dissolved, evaporated, or any other process that is suitable (Figure 10, paragraph [0035]). However, the instant specification does not provide support for “a curing apparatus to remove the at least one removable patterning material”. Therefore, the new limitations are not supported by the original disclosure. The applicant is required to cancel the new matter in the reply to this office action. 
Due to the dependency to the parent claims, claims 2-9, and 12-14 are rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "to pattern a material" in line 2. It appears “a material” in line 2 is “a material to be patterned”. However, “at least one material to be patterned” is also cited in line 6. It is not clear if “a material” in line 2 is the same as or different from “at least one material to be patterned” in line 6. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required. For the purpose of examination, “at least one material to be patterned” will be interpreted as “the material”. 
Claim 10 recites the limitation "to pattern a film" in line 2. It appears “a film”  which is a material in line 2 is “a material(i.e. film) to be patterned”. However, “at least one dielectric material to be patterned” is also cited in line 5. It is not clear if “a film” in line 2 is the same as or different from “at least one dielectric material to be patterned” in line 5. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required. For the purpose of examination, “at least one material to be patterned” will be interpreted as “the film”. 
Claim 13 recites the limitation "the at least one patterning dielectric material” in lien 1-2.  Claim 10 recites “at least one patterning material”.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required. For the purpose of examination, the above limitation will be interpreted as “the at least one patterning material”. 
Due to the dependency to the parent claims, claims 2-9, and 12-14 are rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al (U.S. 7,887,739) in view of Johnson et al. (US9348231B2).
Regarding claims 1 and 10, Chou et al disclose an apparatus for molding/patterning a material by electric field (ABSTRACT). The apparatus comprises
(1) a conductive layer 14 connected to a voltage source 30 (i.e. a first electrode, Figure 2, col. 5, line 8-13);
 (2) another conductive layer 23 connected to a voltage source 30 (i.e. a first electrode, Figure 2, col. 5, line 8-13);
(3) a moldable surface/material 22 between the layer 14 and 23 (i.e. the material to be patterned…, or a first material…,  Figure 2, col. 4, line 30-31);
(4) a gap between the moldable surface 22 and the layer 14 (i.e. a gap…, col. 3, line 41-42, Figures 1 & 2, );
(5) a molding surface/material 12 for imprinting the patterned features 13 into the moldable surface 22 by applying electric field between the layer 14 and 23 , wherein the molding surface/material 12 is pressed onto the moldable surface/material 22 and the molding surface is removed from the moldable surface (i.e. at least one removable patterning material……, or a second removable material…, Figures 1 & 2, col. 3, line 32-65 & col. 4, line 30-67);
(6) a heater or a UV radiation source for curing/hardening the material (i.e. a curing apparatus…, col. 4, line 4-10);
(7) atmospheric gas present within the gap between the moldable surface 22 and the layer 14 (i.e. at least one filling material…,  Figure 2).
Chou teaches conductive layers 14 and 23 for applying electric field from a voltage source 30 (Figure 2, col. 5, line 8-13), but does not teach each conductive layer having a belt with a respective voltage. However, Johnson et al disclose an apparatus for patterning a material by electric field (ABSTRACT). Johnson teaches that the material to be patterned 141L is applied to a first belt/conveyor electrode 110 and the material 114L is patterned by applying an electric field generated between the first belt electrode 110 with a low voltage source 150-1 and a second belt/conveyor electrode 120 with a high voltage source 150-2 (Figures 1 & 10, col. 5, line 3-65). Johnson further indicates that the apparatus can provide viable and economical techniques to continuously producing patterned material (col. 2,line 6-10 & col. 4, line 61-63). Therefore, it would be obvious for one having ordinary skill in the art to utilize a fist belt/conveyor electrode having a first voltage source and a second belt/conveyor electrode having a second voltage source as suggested by Johnson in order to continuously produce patterned material with viable and economical techniques within the device of Chou.
Regarding claim 4, Johnson teaches that the material to be patterned 141L is applied to a first belt/conveyor electrode 110 (Figures 1 & 10, col. 5, line 40-42).
Regarding claims 5 and 6, Chou teaches that the moldable material 22 is provided on a first electrode/conductive layer 23 while the molding material is provided on the second electrode/conductive layer 23 (Figure 2, col. 4, line 30-67). Johnson teaches that a material to be patterned 114L is provided on the first belt electrode 110 while  an electrically conductive chargeable material 123F is provided on the second belt electrode 120 (Figures 1 & 10, col. 12, line 54-57). 
Regarding claim 7, Chou teaches that the molding surface 12 comprises a patterned features 13 having desired shape for imprinting onto the moldable surface 22 (Figure 2, col. 4, line 34-46). 
Regarding claim 8, Johnson teaches segmented electrodes (Figure 8, col. 11, line 12-24).
Regarding claims 9 and 14, Chou teaches that atmospheric gas/air may be present within the gap area between the moldable surface 22 and the layer 14 (i.e. at least one filling material…,  Figure 2). Johnson teaches that the gap fills with air (col. 2, line 29-30).
Claims 2-3, 8, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al (U.S. 7,887,739) and Johnson et al. (US9348231B2) as applied to claims 1 and 10 above, and further in view of Schaffer et al. (US6391217B2).
Regarding claims 2, 3, 8, and 12, Chou/Johnson does not teach non-uniform gap between patterned electrodes. However, Schaffer et al disclose an apparatus for patterning a material by electric field (ABSTRACT). Schaffer teaches that one of the electrode comprises a pattern and the gap between the electrodes are different/non-uniform (Figures 3 & 4, col. 5, line 30-40 & col. 6, line 11-25 ). Schaffer further indicates that the patterned electrode can cause heterogeneous electric field, resulting in forming the same pattern on the material to be patterned (col. 5, line 30-40). Therefore, it would be obvious for one having ordinary skill in the art to utilize a patterned electrode as suggested by Schaffer in order to form the same or desired pattern on the material to be patterned within the device of Chou/Johnson.
Moreover, the teaching of Schaffer shows that a patterned electrode is an equivalent electrode configuration in an apparatus for patterning a material by electric field.
Regarding claim 13, Chou teaches that the molding surface 12 comprises a patterned features 13 having desired shape for imprinting onto the moldable surface 22 (Figure 2, col. 4, line 34-46). 
.Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 6, 9, and 15-18 of U.S. Patent No. 9,348,231. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims an apparatus comprises substantially the same structures as that of the issued patent.
Response to Arguments
Applicant’s arguments have been considered but are moot in light of the applicant’s amendments.
Conclusion
Claims 1-10 and 12-14 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855. The examiner can normally be reached Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIUYU TAI/Primary Examiner, Art Unit 1795